                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF IOWA

                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )     Criminal No. 1:18-CR-031
                 v.                              )
                                                 )     GOVERNMENT’S MOTION FOR
                                                 )     LEAVE TO FILE UNDER SEAL
GREGORY SCOTT STEPHEN,                           )     MOTION RELATED TO VICTIM
                                                 )     RELIEF
                Defendant.                       )
                                                 )

         COMES NOW the United States of America, by and through undersigned counsel, and

hereby moves for leave to file a motion related to victim relief under seal in the above-captioned

case.

         1. The government wishes to file a motion related to victim relief.

         2. The government believes public filing of the motion could raise privacy concerns for

the victims.

         WHEREFORE, the Government respectfully requests leave to file a motion related to

victim relief under seal.

                                                      Respectfully Submitted,

                                                      Marc Krickbaum
                                                      United States Attorney

                                                By:      /s/ Amy Jennings
                                                        /s/ Clifford R. Cronk III
                                                      Clifford D. Cronk III
                                                      Amy Jennings
                                                      Assistant United States Attorneys
                                                      U.S. Courthouse Annex, 2nd Floor
                                                      110 E. Court Avenue
                                                      Des Moines, Iowa 50309
                                                      Tel: (515) 473-9300
                                                      Fax: (515) 473-9292



        Case 1:18-cr-00031-CJW-MAR Document 117 Filed 04/30/19 Page 1 of 2
                                                      Email: cliff.cronk@usdoj.gov
                                                             amy.jennings2@usdoj.gov


CERTIFICATE OF SERVICE
I hereby certify that on April 30, 2019, I electronically filed the foregoing with the Clerk of Court
using the CM ECF system. I hereby certify that a copy of this document was served on the
attorneys of record and U.S. Probation by:

___ U.S. Mail ____ Fax _____ Hand Delivery            X ECF/Electronic filing        Email

UNITED STATES ATTORNEY

By:    /s/ Amy Jennings/Cliff Cronk
      Amy Jennings/ Cliff Cronk




                                                 2

       Case 1:18-cr-00031-CJW-MAR Document 117 Filed 04/30/19 Page 2 of 2
